     Case 3:21-cv-00326 Document 5 Filed 08/13/21 Page 1 of 2 PageID #: 21




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


INDIGO OCEAN ROSE KRAIM,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:21-0326

STATE OF VIRGINIA (Channel 13 News);
CHARLESTON POLICE DEPARTMENT;
HUNTINGTON POLICE DEPARTMENT;
MILDRED MITCHELL BATEMAN HOSPITAL;
CITY OF COLUMBUS POLICE DEPARTMENT;
DONALD TRUMP;
JOE BIDEN;
OFFICER BENSON;
MARRIOTT;
FOUR POINTS by SHERTON;
COURTYARD;
CIA;
SECRET SERVICE;
CITY OF COLUMBIA WITNESS PROTECTION,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of Fact and

recommended that Plaintiff’s Application to Proceed Without Prepayment of Fees and Costs (ECF

No. 1), be denied; that Plaintiff’s complaint (ECF No. 2) be dismissed, with prejudice; and this

case be removed from the docket of the Court. No objections to the Magistrate Judge’s findings

and recommendations have been filed.
     Case 3:21-cv-00326 Document 5 Filed 08/13/21 Page 2 of 2 PageID #: 22




       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (ECF No. 1), be DENIED; that Plaintiff’s complaint (ECF No. 2) be

DISMISSED, with prejudice; and this case be REMOVED from the docket of the Court,

consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      August 13, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
